Title: To Benjamin Franklin from Samuel Andrews, [4 February 1782]
From: Andrews, Samuel
To: Franklin, Benjamin


May pleas your Exellency
Monday 4 oClocke P.M.[February 4, 1782]
I have the Honour to write upon you this afternoon respecting the Letter I spoke to you of in Company with my Lawyer the last time I was hear— The projet of which he has sent prayer your Exellency to write one similir to the same. I hope your Exellency will see cause to grant this request will send for the same this Evening as we would wish to deliver by nine oClocke, to morrow morning, His Exellency the Dutch Ambassador has sent this day upon this business to the Count de Vergennes. The cause is to be Judged after to morrow. I have the Honour to be your Exellency most Obedent Humbl Sert
Sam Andrews
I also leave my Bourgois Brief which was given at the Hague
 
Addressed: His Exellency / Benj Franklin
Notation: Andrews Saml. Feby. 4 1782.
